     Case 2:21-cv-00518-JCM-EJY Document 14 Filed 05/21/21 Page 1 of 2




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      REX MARTINEZ, ESQ.
      Nevada Bar No. 15277
 3    E-mail: rmartinez@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 4    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 5    Tel: (702) 805-8340
      Fax: (702) 805-8340
      Attorneys for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8     GWEN TECSON, an Individual,
                                                          CASE NO.: 2:21-cv-00518-JCM-EJY
 9                         Plaintiff,
10     vs.                                                   STIPULATION AND ORDER TO
                                                           EXTEND TIME FOR PLAINTIFF TO
11     STATION CASINOS, LLC D/B/A PALMS                   RESPOND TO DEFENDANT’S MOTION
       CASINO AND HOTEL.                                             TO DIMISS
12
                           Defendant.                                (FIRST REQUEST)
13

14           Plaintiff GWEN TECSON (“Plaintiff”), and Defendant STATION CASINOS, LLC

15    D/B/A PALMS CASINO AND HOTEL (“Defendant”), by and through their respective

16    attorneys, hereby stipulate and agree as follows:

17           1.      Plaintiff was served with Defendant’s Motion to Dismiss (ECF No. 11) on May

18    7, 2021.

19           2.      Plaintiff’s response to the Motion to Dismiss is currently due on May 21, 2021.

20           3.      In order to avoid unnecessary time and expense in connection with motions to

21    dismiss and other litigation matters pertaining to the Motion to Dismiss, the parties have agreed

22    to extend the time by which Plaintiff shall be required to respond to Defendant’s Motion to

23    Dismiss by a period of two (2) weeks.

24


                                                Page 1 of 2
     Case 2:21-cv-00518-JCM-EJY Document 14 Filed 05/21/21 Page 2 of 2




 1            4.     Pursuant to this agreement between the parties, Plaintiff shall be required to file

 2    a response to the Motion to Dismiss on or before June 4, 2021.

 3            5.     Parties agree that good cause exists for the request for the extension of the

 4    deadline for a response to the Motion to Dismiss for the above-specified reasons.

 5            6.     Parties agree that the requested extension is warranted under the current

 6    circumstances and will not result in an undue or significant delay in the administration of this

 7    case.

 8     Dated this 21st day of May, 2021.                Dated this 21st day of May, 2021.

 9     HKM EMPLOYMENT ATTORNEYS LLP                     FISHER & PHILLIPS LLP

10     /s/ Jenny L. Foley                               /s/ Scott M. Mahoney
       Jenny L. Foley, Ph.D., Esq.                      Scott M. Mahoney, Esq.
11     Nevada Bar No. 9017                              Nevada Bar No. 1099
       1785 East Sahara Ave., Suite 300                 300 S. Fourth Street, Suite 1500
12     Las Vegas, Nevada 89104                          Las Vegas, NV 89101
       Attorney for Plaintiff                           Attorneys for Defendant
13

14                                           ORDER
15                                           IT IS SO ORDERED:
16
                                             UNITED STATES DISTRICT JUDGE
17
                                                          May 21, 2021
                                             DATED:
18

19

20

21

22

23

24


                                                Page 2 of 2
